Citation Nr: 0002573	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  96-28 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD), and, if so, whether the claim is well 
grounded.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1943 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Since the January 1992 RO unappealed denial of the claim 
for service connection for PTSD, evidence was submitted which 
was not previously before agency decisionmakers and which 
bears directly and substantially upon the specific matter 
under consideration, it is neither cumulative nor redundant, 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The claim for service connection for PTSD is not 
plausible.


CONCLUSIONS OF LAW

1.  Evidence submitted since the January 1992 decision 
denying service connection for PTSD, which was the last final 
denial with respect to this issue, is new and material;  the 
claim is reopened.  38 U.S.C.A. §§ 1110, 5107, 5108, 7105 
(West 1991);  38 C.F.R. § 3.156 (1999).

2.  The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991);  38 
C.F.R. §§ 3.303. 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service record shows that, for approximately 18 
months, he served in combat areas in Europe during World War 
II.  His decorations and citations include a European African 
Middle Eastern Theater Ribbon with four Bronze Battle Stars.  
His separation qualification record states that he performed 
duties as a cook in a field artillery unit service for about 
9 months.  Prior to that, his military occupational specialty 
was wireman.  

The veteran's January 1946 discharge examination report shows 
that his psychiatric and neurological diagnoses were normal. 

During a February 1986 VA neurology evaluation, the veteran 
related that he first developed grand mal seizures in 1960, 
and underwent brain surgery and radiation in 1963 for removal 
of a pinealoma tumor. 

In a medical history obtained by a medical student at the VA 
in February 1986, it was noted that the veteran was 
originally a gunner but was put in the kitchen because he was 
"dangerous."  (Quotes in original.)  After history and 
mental status examination, the medical student's diagnoses 
were narrow concept of self, only limited to health problems, 
delusional thinking, and anxiety disorder.

During a December 1986 RO hearing, the veteran testified that 
he was given different jobs during service since he could not 
handle the jobs because he kept falling asleep.  He said the 
first thing he was trained for was being a gunner in field 
artillery, but that he was not able to handle the position.  
He said he was taken off being a gunner and was given a job 
in the kitchen.

During a June 1989 Board hearing pertaining to the issue of 
service connection for postoperative residuals of a brain 
tumor, the veteran testified that while in service he was 
studying the scopes for the 155-millimeter Howitzers and in 
doing this, thought that he was doing quite well.  However, 
he testified, after he saw his buddies being injured, and the 
turmoil of combat, he went into fits and, after going into 
the fits, was taken off of his position and placed in the 
kitchen, washing pots and pans.

VA records of treatment dated in July 1990 reflect that the 
veteran discussed the service and his experience as a gunner.  
The treating physician wrote that the veteran discussed his 
experiences as a gunner and still apparently suffered from 
some PTSD symptoms, and apparently was taken out of battle 
because of his "seizures."  (Quotes in original.)  The 
physician wrote that the veteran then proceeded to have one 
of his "seizures" (quotes in original) in her office, with 
writhing and shaking lasting about one minute.  The physician 
said she helped the veteran up afterwards and he was fine, at 
which time the veteran poured forth multiple somatic 
complaints.  The physician wrote that the veteran then wanted 
her intervene with the VA and get him service connection, at 
which time he proceeded to have another spell which ended 
after she had the veteran sit outside her office.     

An August 1991 rating action denied service connection for 
PTSD, based on an absence of psychiatric problems in service, 
and a lack of evidence of PTSD thereafter.  

A note from the same physician in October 1991 states that 
while she did believe the veteran to have some symptoms of 
PTSD, such as some intrusive thoughts, and occasionally 
acting as though the events were happening, the veteran's 
case was so complicated and his symptoms so unusual that it 
was impossible for her to state clearly how much the war 
contributed to his life-long problems.  She stated that his 
brain tumor, discovered about 25 years prior, also had proved 
to be a major source of his obsessive spells, etc.

In a January 1992 rating decision, the RO found that the 
veteran had not submitted new and material evidence to reopen 
a claim for service connection for PTSD.  The rating decision 
noted that newly received evidence showed that a treating 
physician stated that while she believed that the veteran had 
some symptoms of PTSD, the veteran's brain tumor discovered 
approximately 25 years prior also had proved a major source 
of the veteran's obsessions and spells.  The claim was denied 
on the ground that no diagnosis of PTSD was made.

The veteran did not appeal the January 1992 RO rating 
decision.

VA records of treatment dated in September 1994 reflect that 
the veteran complained of increased intensity, increased 
intrusive thoughts, anxiety and lability of mood  
precipitated by the invasion of Haiti.  The physician's 
assessment was marked exacerbation of symptoms secondary to 
the military invasion in Haiti.  The physician elaborated 
that this was a possible reemergence of PTSD symptoms, though 
the veteran's symptoms were also consistent with a transient 
psychotic episode due to his organic personality disorder.

A VA note of treatment dated October 12, 1994, states that 
the veteran was preoccupied with his past misdiagnosis and 
absence of service-connected status.  The treating 
physician's assessment was personality disorder not otherwise 
specified secondary to medical condition, with a continuing 
current exacerbation.  The veteran was unwilling to take 
medication.

A note from the same VA treating physician dated October 19, 
1994, stated that the veteran was receiving treatment at a VA 
mental hygiene clinic.  The veteran was noted to have long-
standing complaints of sleep disturbance, intrusive thoughts 
of his military experience, and anxiety.  He also had a 
history of temporal lobe seizures associated with a 
craniotomy for resection of a brain tumor.  His current 
diagnoses were listed as PTSD, personality disorder due to 
medical conditions, and seizure disorder.  The physician 
opined that the veteran had experienced significant social 
and occupational impairment due to his illnesses, and that 
these impairments had existed since his discharge from 
military service, long pre-dating the discovery and treatment 
of the brain tumor.

November 1994 notes of treatment from the physician who made 
the diagnosis of PTSD stated that the veteran had a history 
of an organic anxiety disorder secondary to resection of 
pinealoma in the 1960's,  and also a history of a seizure 
disorder.  
July 1995 treatment notes from the same physician reflect a 
diagnosis of anxiety disorder not otherwise specified.  

During a June 1995 VA examination, the veteran was diagnosed 
as having an organic mental disorder secondary to brain 
surgery, and with a seizure disorder.  Events in the war zone 
were listed as, "Served in WWII 1943."  The Axis IV 
diagnosis was listed as "undetermined stressor."

An August 1996 letter from Director, Environmental Support 
Group to the veteran stated that the veteran's unit records 
did not list him as injured.  ESG provided a copy of the 
unit's records.  Otherwise, the information provided by the 
veteran was not complete enough for ESG to research the 
veteran's case.

In March 1997 the RO obtained a follow-up medical opinion for 
the purpose of reconciling the divergent psychiatric 
diagnoses in this case.  The physician wrote that an apparent 
reason for the divergent psychiatric diagnosis was its 
complexity in terms of the polysymptomatic and behavioral 
manifestations of a  personality syndrome.  The examiner 
opined that this would account for features of anxiety 
(reactive) and paranoia (psychosis) which the veteran 
demonstrated and which were attributed to other diagnoses.  
The physician stated that he did not see any compelling, 
consistent evidence going through the above-mentioned 
documents (including a thorough review of three volumes of 
the veteran's medical records), to clearly support service-
connected post traumatic stress syndrome.  The physician's 
best diagnosis was that the veteran had a personality 
disorder, based on evidence of maladaptive behavior of a very 
chronic, stable nature that was found throughout the 
information reviewed.

Analysis

The RO denied service connection for PTSD in a January 1992 
rating decision.  Although the RO notified the veteran of 
that decision, he did not appeal.  Therefore, the RO's 
decision of January 1992 is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (1999).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence 
may be presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, 12 Vet. App. at 206.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.   

The evidence of record at the time of the January 1992 RO 
decision consisted of the veteran's service medical records 
that were silent for psychopathology, and VA medical records 
noting surgery for a pinealoma tumor, and "seizures".  There 
was also the 1990 VA treatment record indicating that the 
veteran appeared to suffer from some PTSD symptoms, but a 
diagnosis of PTSD was not rendered.  Based on these 
documents, the RO concluded the evidence was insufficient to 
warrant a conclusion that PTSD was a result of stressors 
occurring in service.  

Evidence received since the January 1992 RO decision includes 
an October 1994 VA treatment record.  The diagnosis of PTSD 
in that note from a VA treating physician is new to the 
record and bears directly and substantially upon the specific 
matter under consideration (since it contains  a current 
diagnosis of PTSD, one of the required elements for a well 
grounded claim), which is neither cumulative nor redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  On this 
basis, the Board will reopen the claim.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. § 1110 (West 1991).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

A PTSD claim is well grounded where the veteran has 
"submitted medical evidence of a current disability; lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and medical evidence 
of a nexus between service and the current PTSD disability". 
Cohen ( Douglas) v. Brown, 10 Vet.App. 128, 136-37 (1997)

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  If the claimed stressor is not combat related, 
the veteran's lay testimony regarding his inservice stressor 
is insufficient, standing alone, to establish service 
connection and must be corroborated by credible evidence.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incidence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  Collette v. Brown, 83 F.3d 389 
(Fed. Cir. 1996).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.

The Board has considered very closely the question of whether 
the note from a VA physician dated October 1994 which notes 
the veteran's "long-standing complaints of sleep 
disturbance, intrusive thoughts of his military experience, 
and anxiety" and lists PTSD as a current diagnosis, is 
sufficient to well-ground the veteran's claim for service 
connection for PTSD.  The Board's inquiry is complicated by 
the physician's statement that that veteran "has experienced 
significant social and occupational impairment due to his 
illnesses, and these impairments have existed since his 
discharge from military service (and long pre-date the 
discovery and treatment of the brain tumor.)"  In order for 
the claim to be well grounded, there must be of record a 
medical "nexus" opinion linking current PTSD to an 
inservice disease or injury (such as, in the case of PTSD, an 
inservice stressor).  The October 1994 statement states that 
the veteran has had significant social and occupational 
impairment due to his illnesses since his discharge form 
service, but does not state which illnesses, and does not 
state the cause or etiology of those illnesses.  Nor is there 
any specific inservice disease, injury, or stressor mentioned 
- at best, the reader is left only with the fact that the 
veteran has "long-standing complaints of ... intrusive 
thoughts of his military experience."  The etiology of the 
diagnosed PTSD is not discussed.  Thus, the Board is 
compelled to conclude that though this statement on its face 
constitutes a clear diagnosis of PTSD, it offers no opinion 
as to whether the diagnosed PTSD is related to the veteran's 
period of active service, so much so that it appears to be 
intentionally neutral in this regard.  This conclusion is 
bolstered by subsequent notes of the treating physician, 
which include the assessment that the veteran's anxiety 
disorder is secondary to residuals of his surgery for a brain 
tumor.

In light of the newly received diagnosis of PTSD, the Board 
has also considered whether the July 1990 VA record of 
treatment stating the veteran has PTSD symptoms due to combat 
experience as a gunner might be a medical nexus opinion 
linking PTSD to the veteran's period of active service.  
Reading these notes as a whole, they are filled with quotes 
meant to express doubts as to whether the veteran's in-office 
seizures were genuine, and reflect a hesitance or refusal of 
the physician to help the veteran in his efforts to obtain 
service connection for PTSD.  In this context, the Board 
cannot interpret the physician's statements that the veteran 
apparently still suffers from some PTSD symptoms  and 
apparently was taken out of battle because he had 
"seizures" (italics added, quotes in original) as anything 
other than a sincere but questioning recitation of the 
history as given by the veteran, with no diagnosis or medical 
opinion conveyed.  This impression is reinforced by October 
1991 notes of this physician which state that the veteran's 
case is so complicated and so unusual that, although she 
believes the veteran to have some symptoms of PTSD, it is 
impossible for her to state clearly how much the war 
contributed to his life-long problems.  Clearly, this falls 
far short of a medical "nexus" opinion linking current PTSD 
to an inservice stressor.       
 
The Board has reviewed all additional medical evidence of 
record, and here asserts that none of the evidence 
constitutes a medical "nexus" opinion of a link between 
PTSD and an inservice disease, injury, or stressor. 

A medical opinion linking PTSD to a disease or injury (such 
as a stressor sufficient to precipitate PTSD) incurred in 
service would be required for the veteran's claim for service 
connection for PTSD to be well grounded.  Since there is no 
such medical opinion of record, the Board finds that the 
claim for service connection for PTSD is not well-grounded.  
Epps.  Also, since there is no medical opinion of record 
linking PTSD to an inservice stressor, the criteria for 
service connection for PTSD under 38 C.F.R. § 3.304(f) are 
not met.  Accordingly, the claim for service connection for 
PTSD must be denied.

The Board acknowledges the veteran's claims of having 
incurred PTSD stressors during combat duty in World War II.  
Having found that there is no medical "nexus" opinion 
sufficient to well-ground the claim for service connection 
for PTSD, the Board declines at this point to adjudicate the 
question of whether the veteran served in combat.  Even if 
the Board was to concede the existence of an inservice 
stressor (which it does not), the Board would not have the 
medical expertise determine whether the veteran's PTSD was 
due to such a stressor, and the claim would remain not well 
grounded.

The Board acknowledges that the criteria listed in 38 C.F.R. 
§ 3.304(f) were recently revised, effective retroactive to 
March 7, 1997, to comport with decisions of the Court of 
Appeals for Veterans Claims.  See 64 Fed. Reg. 32807 (June 
18, 1999).  The revised 38 C.F.R. § 3.304(f) generally 
reflects relaxing of evidentiary standards for establishing a 
combat or POW related stressor as established by decisions of 
the Court of Appeals for Veterans Claims.  Id.  

The veteran's claim would inevitably be denied under the new 
or old regulations since the case is not well grounded, 
because there is medical "nexus" opinion linking the 
veteran's PTSD to a disease or injury (i.e., a stressor) 
incurred in service.  For this reason, remanding the case to 
the RO for adjudication of the new 38 C.F.R. § 3.304(f) in 
the first instance would be futile, and the Board's decision 
to adjudicate the claim under the language of both the new 
and old 38 C.F.R. § 3.304(f) in the first instance is not 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).   


ORDER

Entitlement to service connection for PTSD is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals







